[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The court recognizes that the special permit granted by the planning and zoning commission which is a subject matter of the above referenced appeal was occasioned by the decision of the zoning board of appeals which is a subject matter of the review in CT Page 1098New Haven School District v. Town of Hamden, CV93 0352122-S (X20). The court effectively remanded that appeal to the zoning board of appeals by Memorandum of Decision of even date herewith.
In view of the court's order in its memorandum in CV93 0352122 that the Zoning Board of Appeals of the Town of Hamden consider the nonconforming status of the site and the abandonment or nonabandonment of that nonconformity, the court hereby orders reargument in docket no. CV94 0356380 on the limited question of whether or not the court's Memorandum of Decision in CV93-0352122-S (X20) affects in any manner, including the possibility of rendering it moot, the appeal in Fucci v. Hamden. The court further orders that the parties be prepared to comment on whether the interest of justice would be best served by extending the time limit for decision in Fucci v. Hamden until after the conclusion of actions in New Haven School District v. Hamden.
No briefs will be required prior to the argument ordered herein. At the time of argument the court will entertain requests for post argument briefs. The reargument will be held on the 16th day of February, 1995, at 10:00 A.M. in courtroom 5D.
The court by,
Kevin E. Booth, Judge